Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 
Relating to the legibility of the legends of figs. 7-10.  The issue is that the legends are difficult to read; not what that the legends include scientific notation.  These figures are gray scale of colored figures filed in Korea.  Perhaps if the legends are on a white background, the legends will be printed clearer.  Further when amended fig. 10 was filed, the quality significantly degraded from the originally filed fig. 10.  See the quality of fig. 11 below.
Applicant argues that “the another axis intersects the guide having an increased width between the first end portion and the second end portion” (Applicant’s remarks of 1/28/22, p. 11).  Based on the last antecedence rule, the another axis intersects the guide and the guide has the properties of an increased width.  See 35 USC 112(b) rejection and claim objection below.  The Examiner is unsure of whether the Applicant 
Despite Applicant arguments to contrary, the Fukazu (US 6,648,062) does teach or suggest “a guide that is intersected by another axis (perpendicular to the central axis)” (Applicant’s remarks of 1/28/22, p. 11) as depicted in annotated fig. 2, below.  Kobayashi (US 2017/0234627) does not need to teach or suggest “features relating to the inner sidewall, the intersection point and the another axis intersects the guide” because Fukazu already teaches or suggests these features.  
Drawings
The drawings are objected to because in figs 7-10, in the gray scale drawing, the legends of the gray scaling are particularly difficult to read, and what do the different levels of grey represent?  Fig. 10 of replacement sheet, dated 1/28/22 is reproduced below. The legends are illegible; and there is even a further degradation from the originally filed fig. 10.  Applicant review the quality of the figures themselves in the file wrapper.  Note that PCT rule 11.13(e) requires that [a]ll numbers, letters and reference lines, appearing on the drawings, shall be simple and clear.”

    PNG
    media_image1.png
    466
    618
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 5, and 7-14 are objected to because of the following informalities:
a.	Claim 1, lines 5-6 (and other places), “first tapered portion” should be “tapered portion” as there is no other tapered portion claimed;
b.	Claim 1, line 13, “become” should be “becomes”; and
c.	Claim 1, lines 17-18, the Examiner understands that “an increased width between the first end portion and the second end portion” is understood as applying to “the guide” based on the last antecedent rule.  If this the case, it is better that “the another axis intersects the guide having an increased width between the first end portion and the second end portion” is revised to “the another axis intersects the guide, the guide having an increased width between the first end portion and the second end portion”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 17-18 requires “an increased width between the first end portion and the second end portion” as relating to “the guide,” and line 8 requires “a width increases” which also relates to “the guide.”  Does “increased width” of line 17 have or have not antecedence in “a width increases” of line 8? and
b.	Claim 9, line 2 requires “a central axis.”  Is this “central axis” the same or different from “a central axis” of claim 1, line 14”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukazu (US 6,648,062) and Kobayashi (US 2017/0234627).
With respect to Claim 1, Fukazu teaches an electronic component package comprising: a housing (fig. 2, 5) including a flow path (6) disposed on one surface (fig. 2, near side of 5) thereof; and an inlet (14) and an outlet (15) disposed in the housing, wherein the flow path includes a first region (fig. 6, including 19s [6 parallel to each rd 19 from “inner sidewall” in upper-left portion of fig. 2, see annotated fig. 2) within the first tapered portion, wherein the guide includes: a first end portion (fig. 2, upstream side of 19) which faces the inlet; and a second end portion (fig. 2, downstream side of 19) disposed opposite to the first end portion, wherein, as the distance from the inlet increases, the first tapered portion become bent (see fig. 2) so that a distance (see fig. 2) from the second region to the first tapered portion increases, wherein an inner sidewall (see annotated fig. 2) of the first tapered portion intersects a central axis (fig. 2, center axis through 14) of the inlet at an intersection point (see annotated fig. 2) of the inner sidewall, the intersection point of the inner sidewall intersects another axis (see annotated fig. 2) perpendicular to the central axis, and the another axis intersects the guide.  Fukazu fails to disclose the guide includes a region of which a width increases as a distance from the inlet and the guide having an increased width between the first end portion and the second end portion.  Kobayashi the guide (fig. 4, outermost 6) includes a region (see fig. 4) of which a width (fig. 4, width of 4) increases as a distance from the inlet (fig. 2, 1) and the guide having an increased width (see fig. 4) between the first end portion (fig. 4, lower-left of 4) and the second end portion (fig. 4, upper-right of 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Fukazu with the guide of Kobayashi for the purpose of maintaining “[a] width of each of 


    PNG
    media_image2.png
    792
    667
    media_image2.png
    Greyscale

 a first tapered portion (see fig. 2, 6 in a region to right of 13 is tapered) in a width (fig. 2, traverse to flow direction) direction of the first tapered portion.
With respect to Claims 7 and 8, Fukazu discloses the claimed invention except for the guide includes a bent portion which connects the first end portion and the second end portion.  Kobayashi teaches the guide includes a bent portion (fig. 4, portion of outermost 6 with radius) which connects the first end portion and the second end portion (claim 7) and a width (see fig. 4) of the bent portion is greater (see fig. 4) than that of each of the first end portion and the second end portion (claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Fukazu with the guide of Kobayashi for the purpose of maintaining “[a] width of each of the divided paths in the curvature radial direction of the bent flow path is constant along the dividing fin” (abs. ll. 4-6).
In re Japikse, 181 F.2d 1019 (CCPA 1950).
Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukazu (US 6,648,062), Kobayashi (US 2017/0234627) and Kosaka (US 9,986,665).
Fukazu discloses the claim invention including a second cover (fig. 4, 23) which covers the one surface (see fig. 4).  Fukazu and Kobayashi fail to disclose a first cover which covers the another surface.  Kosaka teaches a first cover (fig. 2, 38) which covers the another surface (32a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Fukazu and Kobayashi with the first cover of Kosaka for the purpose of environmental protecting the electronic components of the electronic component package.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 11,251,694 discloses a flow path with tapered portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  2/25/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835